TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00425-CR






Ralph Leon Cochell, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT


NO. 98-215-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING







PER CURIAM

This is an appeal from a judgment of conviction for aggravated sexual assault and
indecency with a child.  Sentence was imposed on June 17, 1998, and appeal was timely perfected.
On September 29, a hearing was held in the district court on appellant's request for appointment
of counsel and for a free record.  At this hearing, after conferring with counsel and with his wife,
appellant informed the court that he wished to withdraw his notice of appeal.  Because the record
before us reflects that appellant knowingly and voluntarily waived his right to appeal, this appeal
will be dismissed.  See Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd
v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim.
App. 1974).


The appeal is dismissed.


Before Justices Powers, Aboussie and Kidd

Dismissed

Filed:   October 22, 1998

Do Not Publish